DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 02/17/2022. Claims 1, 3, 4, 9, 11-13, 15, and 19 have been amended. Claims 2 and 18 have been cancelled. Claims 1, 3-17, 19-20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20160278704 A1 (hereinafter referred to as “Park”) in view of US 20160249864 A1 (hereinafter referred to as “Kang”).
Regarding claim 1, Park, an optical sensor for detecting biometric information, teaches an electronic device (abstract), comprising:
a housing (paragraphs [0069]-[0071]; Figure 4);
a touchscreen display viewable through a first part of the housing (paragraph [0067], [0075]; Figure 4);
a photoplethysmogram (PPG) sensor exposed through a second part of the housing (100; paragraphs [0048]-[0051]; Figure 1);
a processor disposed in the housing and operatively connected to the touchscreen display and the PPG sensor (200; paragraph [0047]; Figure 1); and
a memory disposed in the housing and operatively connected to the processor (240; paragraph [0066], [0097]; Figure 1),
wherein the memory is configured to store instructions that, when executed, are configured to cause the processor (paragraphs [0097]) to:
receive first data from the PPG sensor (paragraphs [0048]-[0052]);
generate second data by band-pass filtering the first data (paragraph [0054]; Figure 2);
generate oxygen saturation data based on at least some of the second data (paragraph [0061]);
select a first portion related to a first period of time from the second data (paragraphs [0057]-[0063]); and
display, on the touchscreen display, a graphical user interface comprising information related to the oxygen saturation data except for data corresponding to the first portion from the graphical user interface (paragraphs [0057]-[0063]), wherein the first portion is determined based on a waveform of at least one signal corresponding to the second data (paragraphs [0057]-[0063]; claim 1), but Park does not teach the processor entering a sleeping mode and receiving sensor data while the electronic device is in the sleeping mode. 
However, Kang, teaches the processor enter a sleep mode and receiving sensor data while the electronic sensor data while the electronic device is in the sleeping mode (paragraph [0186]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, to have the device go into a sleep mode, as taught by Kang, because doing so allows the device to save power by lowering power consumption.
Regarding claim 3, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to:
determine the first portion based on at least a portion of a width of the signal (paragraphs [0081]-[0087]; Figures 7-8; in view of Park).
Regarding claim 5, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to:
recognize that the first portion is a portion distorted by pressure and store the oxygen saturation data based on the recognized first portion (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8; as taught by Park).
Regarding claim 6, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to:
identify signal distortion due to pressure applied to a body of a user by the PPG sensor based on at least a portion of an amplitude of a signal corresponding to the first portion included in the second data (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8; as taught by Park).
Regarding claim 8, Park teaches wherein the instructions, when executed, are further configured to cause the processor to:
in response to identifying signal distortion, provide a guide that informs that pressure causing the signal distortion is generated between the PPG sensor and the body of the user (as shown in Figures 5A-B; as taught by Park).
Regarding claim 11, Park teaches a method for operating an electronic device (abstract), the method comprising:
receiving first data from a photoplethysmogram (PPG) sensor of the electronic device (paragraphs [0048]-[0052]);
generating second data by band-pass filtering the first data (paragraph [0054]; Figure 2);
generating oxygen saturation data based on at least some of the second data (paragraph [0061]);
determining a first portion related to a first period of time from the second data (paragraphs [0057]-[0063]); and
displaying, on a touchscreen display, a graphical user interface comprising information related to the oxygen saturation data except for data corresponding to the first portion from the graphical user interface (paragraphs [0057]-[0063]), wherein the first portion is determined based on a waveform of at least one signal corresponding to the second data (paragraphs [0057]-[0063]; claim 1), but Park does not teach the processor entering a sleeping mode and receiving sensor data while the electronic device is in the sleeping mode. 
However, Kang, teaches the processor enter a sleep mode and receiving sensor data while the electronic sensor data while the electronic device is in the sleeping mode (paragraph [0186]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, to have the device go into a sleep mode, as taught by Kang, because doing so allows the device to save power by lowering power consumption.
Regarding claim 12, Park, in view of Kang, teaches wherein selecting the first portion comprises:
determining the first portion based on at least a portion of an amplitude of a signal included in the second data (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8; as taught by Park).
Regarding claim 14, Park, in view of Kang, teaches further comprising:
identifying signal distortion due to pressure applied to a body of a user by the PPG sensor based on at least a portion of an amplitude of a signal corresponding to the first portion of the second data (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8; as taught by Park).
Regarding claim 15, Park teaches an electronic device (abstract), comprising:
a photoplethysmogram (PPG) sensor (100; paragraphs [0048]-[0051]; Figure 1);
a processor operatively connected to the PPG sensor (200; paragraph [0047]; Figure 1); and
a memory operatively connected to the processor (240; paragraph [0066], [0097]; Figure 1),
wherein the memory is configured to store instructions that, when executed, are configured to cause the processor to:
acquire a PPG signal for a user from the PPG sensor (paragraphs [0048]-[0052]);
identify signal distortion of first data due to pressure applied to a body of a user by the PPG sensor (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), based on at least a portion of second data generated by band-pass filtering (paragraph [0054]; Figure 2) the first data corresponding to the PPG signal (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8); and
in response to identifying that there is no signal distortion of the first data, identify biometric information using the PPG signal (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), wherein the signal distortion is identified based on a waveform of at least one signal corresponding to the second data (paragraphs [0057]-[0063]; claim 1), but Park does not teach the processor entering a sleeping mode and receiving sensor data while the electronic device is in the sleeping mode. 
However, Kang, teaches the processor enter a sleep mode and receiving sensor data while the electronic sensor data while the electronic device is in the sleeping mode (paragraph [0186]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, to have the device go into a sleep mode, as taught by Kang, because doing so allows the device to save power by lowering power consumption.
Regarding claim 16, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to:
in response to identifying that there is signal distortion of the first data, refrain from identifying biometric information using the PPG signal (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8; as taught by Park).
Regarding claim 17, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to:
in response to identifying that there is signal distortion of the first data, provide the biometric information except for the first data corresponding to the first period of time (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8; as taught by Park).

Claims 4, 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kang, as applied to claim 3, 6, 12, and 18 above, and further in view of US 20140058229 A1 (hereinafter referred to as “Su”). 
Regarding claim 4, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to: determine the first portion by comparing a positive maximum amplitude and a negative maximum amplitude of the signal in the first period time with a threshold (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), but does not explicitly teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal.
However, Su, a ppg sensor, teaches teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal (teaches determining an amplitude ratio to determine artifacts; paragraph [0080]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Kang, to determine a ratio of amplitudes, since it would be the simple substitution of one known method (finding a difference between positive and negative amplitude as taught by Park) with another (a ratio between positive and negative amplitude as taught by Su) in order to achieve a predictable result namely a means of determining the occurrence of motion artifact (Note: motion artifacts can be caused due to improper contact between a sensor and a user’s skin).
Regarding claim 7, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to: identify signal distortion by comparing positive maximum amplitudes and negative maximum amplitudes of signals corresponding to an infrared ray and a red color included in the first portion of the oxygen saturation data with corresponding threshold values (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), but does not explicitly teach identify signal distortion by comparing ratios of positive maximum amplitudes and negative maximum amplitudes of signals corresponding to an infrared ray and a red color of the oxygen saturation data with corresponding threshold values.
However, Su teaches identify signal distortion by comparing ratios of positive maximum amplitudes and negative maximum amplitudes of signals corresponding to an infrared ray and a red color of the oxygen saturation data with corresponding threshold values (teaches determining an amplitude ratio to determine artifacts; paragraph [0080]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Kang, to determine a ratio of amplitudes, since it would be the simple substitution of one known method (finding a difference between positive and negative amplitude as taught by Park) with another (a ratio between positive and negative amplitude as taught by Su) in order to achieve a predictable result namely a means of determining the occurrence of motion artifact (Note: motion artifacts can be caused due to improper contact between a sensor and a user’s skin).
Regarding claim 13, Park, in view of Kang, teaches wherein the instructions, select the first portion by comparing a positive maximum amplitude and a negative maximum amplitude of the signal in the first period time with a threshold (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8)), but does not explicitly teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal.
However, Su, a ppg sensor, teaches teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal (teaches determining an amplitude ratio to determine artifacts; paragraph [0080]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Kang, to determine a ratio of amplitudes, since it would be the simple substitution of one known method (finding a difference between positive and negative amplitude as taught by Park) with another (a ratio between positive and negative amplitude as taught by Su) in order to achieve a predictable result namely a means of determining the occurrence of motion artifact (note motion artifacts can be caused due to improper contact between a sensor and a user’s skin).
Regarding claim 19, Park, in view of Kang, teaches wherein the instructions, when executed, are further configured to cause the processor to: select the first portion by comparing a positive maximum amplitude and a negative maximum amplitude of the signal in the first period time with a threshold (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), but does not explicitly teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal.
However, Su, a ppg sensor, teaches teach comparing a ratio of a ratio of a positive maximum amplitude and a negative maximum amplitude of the signal (teaches determining an amplitude ratio to determine artifacts; paragraph [0080]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Kang, to determine a ratio of amplitudes, since it would be the simple substitution of one known method (finding a difference between positive and negative amplitude as taught by Park) with another (a ratio between positive and negative amplitude as taught by Su) in order to achieve a predictable result namely a means of determining the occurrence of motion artifact (Note: motion artifacts can be caused due to improper contact between a sensor and a user’s skin).

Claims 9-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kang, as applied to claim 1 and 15 above, and further in view of US 20110112442 A1 (hereinafter referred to as “Meger”). 
Regarding claim 9, Park, in view of Kang, teaches measuring oxygen saturation data and data corresponding to the first portion, but does not explicitly teach wherein the instructions, when executed, are further configured to cause the processor to:
in response to identifying that a user is in a sleeping state, determine an apnea state during sleeping based on the oxygen saturation. 
However, Meger, a sleep apnea detection device, teaches in response to identifying that a user is in a sleeping state, determine an apnea state during sleeping based on the oxygen saturation (paragraph [0283], [0294], claim 40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Kang, to measure for sleep apnea, as taught by Meger, because doing so allows a user to know if they are in danger while asleep.  
Regarding claim 10, Park, in view of Kang and Meger, teaches wherein the instructions, when executed, are further configured to cause the processor to:
when a duration of the apnea state is greater than a preset time, provide a notification on the apnea state (paragraphs [0283], [0286]-[0287], [0294], claim 40; as taught by Meger).
Regarding claim 20, Park, in view of Kang, teaches measuring a biometric information identified by using the PPG signal (measures oxygen saturation; paragraph [0061]) and a distortion of the first data (paragraphs [0057]-[0063], [0081]-[0087]; Figures 7-8), wherein the instructions, when executed, are further configured to cause the processor to: in response to identifying that the biometric information identified by using the PPG signal satisfies a condition related to a danger to health of the user, provide an alarm.
However, Meger, a sleep apnea detection device, teaches in response to identifying that the biometric information identified by using the PPG signal satisfies a condition related to a danger to health of the user, provide an alarm (paragraphs [0283], [0286]-[0287], [0294], claim 40; as taught by Meger). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park, in view of Kang, to measure for sleep apnea, as taught by Meger, because doing so allows a user to know if they are in danger while asleep.  

Response to Arguments
Applicant's arguments filed 02/17/2022 in regards to applicant’s argument pertaining to the limitation “wherein the first portion is determined based on a waveform of at least one signal corresponding to the second data” not being taught by Park in claims 1, 11, and 15 have been fully considered but they are not persuasive. 
Applicant argues that Park fails to teach the limitation “wherein the first portion is determined based on a waveform of at least one signal corresponding to the second data”. Examiner respectfully disagrees.
Park in paragraphs [0057]-[0063] teaches a bio-signal measurer measures a biosignal, a waveform which has been filtered (the second data). Further the low-frequency signal is obtained from the biosignal (paragraph [0060]; claim 1), which is used to determine which part of the signal is to be ignored (a first portion). As such Park teaches the limitation “wherein the first portion is determined based on a waveform of at least one signal corresponding to the second data”, and thus Applicant’s argument is found to be unpersuasive.

Applicant’s arguments, filed 02/17/2022, with respect to the rejection(s) of claim(s) 1, 11, and 15 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 under Park, in view of Kang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792